The evidence in this case discloses, without dispute, that during the absence of the defendant the searching officers found in the shack, where he and other negroes slept, some bottles which smelled of liquor or rum. The evidence also showed that in one or two of the bottles were just a few drops of the liquor. The search was *Page 98 
made on a Sunday, and the evidence disclosed that this defendant left the quarters of the turpentine still where this shack and numerous others were situated, on Saturday, the day before the search on Sunday; and that he did not return to the quarters until Monday, the day after the search. The evidence also shows, without conflict, that the shack was left unlocked on Saturday, and that witness Parsons, who apparently owned the property, locked up the shack on Sunday. There is no evidence whatever that tends in any manner to connect this appellant with the bottles found in the shack during his absence, nothing to show he even knew they were there; and the only evidence in the entire case on this important question was that of the defendant, who testified that he knew nothing whatever of any bottles being in the shack, and he strenuously denied any knowledge of or connection with any whisky being there. We are of the opinion that the evidence in this case falls far short of the required measure of proof; that it is not sufficient even to afford an inference adverse to defendant; and that the affirmative charge requested should have been given. The case of Ammons v. State, 20 Ala. App. 283, 101 So. 511, is similar in many respects to the case at bar. What this court had to say in that case is peculiarly pertinent here. Upon the authority of the Ammons Case, supra, the judgment of the lower court is reversed and the cause remanded.
Reversed and remanded.